ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Melanie Anne Flores has committed professional misconduct warranting public discipline, namely, misappropriating funds belonging to the law firm for which she worked and making false statements to the disciplinary investigators to conceal her misappropriation, in violation of Minn. R. Prof. Conduct 1.15(a), 8.1(a), 8.4(c) and 8.4(d).
Respondent admits her conduct violated the Rules of Professional Conduct, waives her rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), *21and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 30-day suspension and payment of $900 in costs and disbursements under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Melanie Anne Flores is suspended from the practice of law for 30 days, effective immediately. Respondent shall pay $900 in costs and disbursements under Rule 24, RLPR.
BY THE COURT:
/s/ Paul H. Anderson Associate Justice